Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
                                           Cancelled Claims
     Claims 2, 9 and 16 have been cancelled. 

                                          Allowed Claims

      Independent claim 1 has been allowed by amendment including the limitation of claim 2 now cancelled. Claims 3-7 are allowed based on their  dependency from claim 1. 

     Independent claim 8  is allowed by amendment including the limitation of claim 9. Claims 10-14 are allowed based on their dependency from claim 8.

     Independent claim 15 is allowed by amendment including the limitation of claim 16.
Claims 17-20 are allowed based on their dependency from claim 15


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        







                                                Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McGrath on 2-16-2022.

In the claims;

In claim 15, line 1,  delete “A tangible” and replace with:

“A non-transitory tangible”.

In claim 17, line 1,  delete “The tangible” and replace with:

“The  non-transitory tangible”.

In claim 18, line 1,  delete “The tangible” and replace with:

“The non-transitory tangible”.
In claim 19, line 1,  delete “The tangible” and replace with:

“The non-transitory tangible”.

In claim  20, line 1,  delete “The tangible” and replace with:

“The non-transitory tangible”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEROME GRANT II/Primary Examiner, Art Unit 2664